DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/14/2021 have been considered but they are not fully persuasive. 
Applicant’s amendments with respect to the edges of the chamber merit new grounds for rejection in view of Donnerhack et al. (U.S. Patent No. 4,838,270).
With respect to the rejection under 35 U.S.C. § 103, applicant alleges that the Donnerhack reference(s) do not teach “the gas supply system includes a plurality of 
As stated about, the ‘270 reference is newly cited to teach the holes on the first and the second edges.
As to the second part of this argument, that the ‘003 Donnerhack patent cannot teach that the holes run vertically from the top part of the cabin to the lower part of the cabin, this is not found persuasive. 
Firstly, the nozzle strips of the ‘003 Donnerhack reference do end at the “top part” and “lower part” as they are not specifically claimed as comprising only a ceiling or a floor but rather an amorphous relative “part” of the cabin. The nozzle strips of Donnerhack are clearly running from a part/area in the top half of the cabin to a part/area in the bottom half of the cabin.
Secondly, in case Applicant disagrees with this interpretation under BRI, the ‘270 Donnerhack reference is pointed to and additionally teaches this limitation in combination. See the rejection below for additional explanation.
On p. 8 of the Remarks dated 10/14/2021, Applicant argues that the references do not teach “the gas supply system diffuses a gas tangentially into the inside of the cabin.”
However, the tangent plane/line claimed is not defined with respect to any particular surface, therefore, under BRI, it may be tangent to any particular plane, line, or surface, in the cabin. Therefore, the horizontal distribution of gas of Donnerhack meets this limitation.
Claim Interpretation

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitations “the gas is recirculated through the device,” render the claims indefinite because they appear to be directed to both an apparatus and the method for its use. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011).  Applicant is reminded that for intended use of an apparatus, the claims should be written as “structure X configured to Y” or the like. See MPEP 2173.05(p). A suggested correction for this functional limitation is “the gas is configured to be recirculated through the device.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnerhack et al. (U.S. Patent No. 4,880,003); in view of Donnerhack et al. (U.S. Patent No. 4,838,270,) hereinafter referred to as Donnerhack II; in view of Bernard (FR 2754156 A1,) hereinafter referred to as Bernard (citations in rejection refer to provided machine translation from Espacenet); further in view of Lindsey (U.S. Patent Application Publication No. 2004/0116822,) hereinafter referred to as Lindsey.
Regarding claim 1, Donnerhack teaches a cryotherapy device (Abstract, col. 1, lines 35-44) comprising:
a control system located on a side of the device (Fig. 4 is the pump control diagram, located on a side of the device as described in col. 2 lines 50-58 because element 17 corresponds to element 6 from Figs. 1-3; notably “a side” is a relative descriptor and may correspond to any portion of the overall device);
a cabin having a top part, a lower part, a front end having an entrance hole, a first edge located on a first side of the entrance hole, and a second edge located at a second side of the entrance hole, a back end, internal side walls, an inside, external side walls, a top end, and a bottom end (Figs. 1-3);

a floor or bottom located in the lower part of the cabin, the floor or bottom including perforations covering the entire bottom floor (col. 2, lines 7-8);
a gas supply system, the gas supply system includes a plurality of holes that run vertically from the top part of the cabin and to the lower part of the cabin (col. 2, lines 8-14, Figs. 1-3, element 7 nozzle strips end at the “top part” and “lower part” as they are not specifically claimed as comprising only a ceiling or a floor but rather an amorphous relative “part” of the cabin. The nozzle strips of Donnerhack are clearly running from a part/area in the top half of the cabin to a part/area in the bottom half of the cabin.), the gas supply system diffuses gas tangentially into the inside of the cabin (Figs. 1-3 element 7 nozzle strips comprise nozzles directing gas tangentially to a line from the nozzle outward, the tangent plane/line claimed is not defined with respect to any particular surface, therefore it may be tangent to any particular plane, line, or surface, in the cabin);
a vertical feedback system (vertical is an arbitrary designation as nothing is recited horizontal by contrast) located inside the control system, the feedback system having a first end connected to the floor or bottom (Figs. 2-3, element 5, outlet opening; col. 2, lines 12-14) and a second end connected to the gas supply system (treatment gas is suctioned through 5 and recycled to gas supply inlet 12, col. 2, lines 41-49);

 a lifting mechanism located below the floor or bottom (Fig. 3, lines 28-33, as this claim limitation corresponds to any lifting mechanism, the capability of Donnerhack to be adjustable by any lifting means is considered to meet this claim, col. 3, lines 28-33 “the floor (is) vertically adjustable so that the upper edge of the walls can be adjusted to be level with the neck of the patient”);
wherein the gas is recirculated through the device (Figs. 2-3, element 5, outlet opening; col. 2, lines 12-14, treatment gas is suctioned through 5 and recycled to gas supply inlet 12, col. 2, lines 41-49).
Donnerhack does not teach that the nozzle strips are located on the first and second edges of the front end of the cabin. Further, in case Applicant disagrees with the interpretation of top and bottom parts of the cabin, due to the relative motion between the wall and floor of Donnerhack, attention is brought to the Donnerhack II reference.
Donnerhack II teaches strips of nozzles located on first and second edges (Figs. 1-3, edges comprise strips of nozzles labeled elements 7, 8) of an entrance hole of a cryotherapy cabin (half shell, Figs. 1-3, col. 2 lines 19-27).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cryotherapy cabin of Donnerhack to include strips of nozzles located at the edges of the entrance hole, and to extend them throughout the vertical height of the cabin, as taught by Donnerhack II, because Donnerhack II teaches that its vertical nozzle strips beneficially permit an individual adjustments depending upon the height 

Donnerhack and Donnerhack II do not teach an upholstery covering internal side walls of the cooling cabin and an internal wall of the door and Donnerhack as modified above further does not teach a communication system located inside the control system, communication system includes a wireless communication module. Notably, the control system of Donnerhack as modified above does contemplate automated algorithmic control of treatment in col. 3, lines 9-16.
Attention is brought to the Bernard reference, which teaches controlled (p. 4, line 149) upholstery panels for internal side walls (p. 3 lines 87-90) of a cooled room (p. 1, lines 30-36). Bernard further teaches wherein the removable upholstery has a plurality of attach points on an upper part and sides, wherein the attach points adhere to the internal walls of the cabin and the internal wall of the door (p. 3, lines 87-90 and 99).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the walls and nozzles of Donnerhack as modified by Donnerhack II to include upholstery panels attached to the internal walls, because Bernard teaches that said panels advantageously ensure even distribution of sucked air (Bernard, p. 2 lines 61-64), allow for sanitization and medication cycles (Bernard, p. 2, lines 72-75), and can provide treatment for asthmatics (Bernard, p. 6, lines 210-end).
Bernard also does not teach a wireless communication module.

Attention is drawn to the Lindsey reference, which teaches a plurality of body temperature sensors and a control system comprising a wireless communication module for the purpose of sending automated text messaging alerts to caretakers (¶[0012]) if or when a body temperature range of a user decreases too rapidly (¶[0003]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the temperature sensor control of Donnerhack, as modified by Donnerhack II and Bernard, to include a wireless communication module, as taught by Lindsey, because Lindsey teaches that rapid intervention for body temperatures falling outside the desired range is important, particularly for the elderly (Lindsey, ¶[0003]), and therefore the wireless alerting of Lindsey would allow for these important rapid interventions (Lindsey, ¶[0005], ¶[0012]).
Regarding claim 3, Donnerhack, as modified by Donnerhack II, Bernard and Lindsey, teaches the cryotherapy device according to claim 1. 
Donnerhack further teaches wherein the perforations form a grid (col. 2, lines 7-8).
Regarding claim 9, Donnerhack, as modified by Donnerhack II, Bernard and Lindsey, teaches the cryotherapy device according to claim 1.
Donnerhack teaches further including a session configuration mechanism to control intensity and duration time parameters of each session (col. 3, lines 9-16, .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnerhack et al. (U.S. Patent No. 4,880,003); in view of Donnerhack et al. (U.S. Patent No. 4,838,270,) hereinafter referred to as Donnerhack II; in view of Bernard (FR 2754156 A1,) hereinafter referred to as Bernard (citations in rejection refer to provided machine translation from Espacenet); further in view of Lindsey (U.S. Patent Application Publication No. 2004/0116822,) hereinafter referred to as Lindsey as applied to claims 1, 3, and 9 above, and further in view of Shuppo (U.S. Patent Application Publication No. 2015/0094702,) hereinafter referred to as Shuppo.
	Regarding claim 2, Donnerhack, as modified by Donnerhack II, Bernard and Lindsey, teaches the cryotherapy device according to claim 1.
	Donnerhack, Donnerhack II, Bernard, and Lindsey do not teach a cryotherapy cabin with a cylindrical shape. 	Attention is brought to the Shuppo reference, which teaches a cryotherapy cooling cabin with a cylindrical shape (Fig. 1) and, further, that most cryotherapy cooling cabins are made tubular (¶[0005]) which suggests that the cylindrical shape is well known and a predictable change in the art of cryotherapy.
It is noted that Applicant discloses no criticality to the cylindrical shape of the cooling cabin.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cryotherapy cabin of Donnerhack, as modified above, to be cylindrical, in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnerhack et al. (U.S. Patent No. 4,880,003); in view of Donnerhack et al. (U.S. Patent No. 4,838,270,) hereinafter referred to as Donnerhack II; in view of Bernard (FR 2754156 A1,) hereinafter referred to as Bernard (citations in rejection refer to provided machine translation from Espacenet); further in view of Lindsey (U.S. Patent Application Publication No. 2004/0116822,) hereinafter referred to as Lindsey as applied to claims 1, 3, and 9 above, and further in view of Segonne (FR 3041394 A1,) hereinafter referred to as Segonne (citations in rejection refer to provided machine translation from Espacenet).
Regarding claim 6, Donnerhack, as modified by Donnerhack II, Bernard and Lindsey, teaches the cryotherapy device according to claim 1.
Donnerhack, Donnerhack II, Bernard, and Lindsey, do not each where the attach points of the upholstery are magnets.
Attention is brought to the Segonne reference, which teaches removably upholstery attach points comprising magnets (p. 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the attach points of Bernard to comprise magnets, because Segonne teaches that magnetic fixtures improve ease-of-use and reduce material wear (Segonne, p. 2).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnerhack et al. (U.S. Patent No. 4,880,003); in view of Donnerhack et al. (U.S. Patent No. 4,838,270,) hereinafter referred to as Donnerhack II; in view of Bernard (FR 2754156 A1,) hereinafter referred to as Bernard (citations in rejection refer to provided machine translation from Espacenet); further in view of Lindsey (U.S. Patent Application Publication No. 2004/0116822,) hereinafter referred to as Lindsey as applied to claims 1, 3, and 9 above, and further in view of Cook et al. (U.S. Patent Application Publication No. 2002/0178501,) hereinafter referred to as Cook.
Regarding claim 7, Donnerhack, as modified by Donnerhack II, Bernard and Lindsey, teaches the cryotherapy device according to claim 1.
Donnerhack, Bernard, and Lindsey do not teach wherein the lifting system or mechanism includes crossed bars forming a scissor-type mechanism.
Donnerhack does teach that any suitable lifting mechanism may be used in order to lift the patient-supporting platform (col. 2 lines 29-33).
Attention is brought to the Cook reference, which teaches a patient platform lifting system or mechanism including crossed bars forming a scissor-type mechanism (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the lifting mechanism of Donnerhack, as modified above, to include the scissors linkage as taught by Cook, because Cook teaches that it advantageously folds completely flat, increasing the range of heights it provides (Cook, ¶[0009-0010]), and a particular configuration with improved support and stability (Cook, ¶[0024]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,784,140 to Donnerhack et al. teaches a substantially cylindrical chamber for cryotherapy comprising nozzles distributed between a top part and bottom part.
U.S. Patent No. 10,271,986 to Guertin et al. teaches a cylindrical cryotherapy cabin with a door and a wireless control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792